Citation Nr: 0113014	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-10 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's benefits from the Social Security 
Administration (SSA) and National Service Life Insurance 
(NSLI) policies are considered income for VA purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from July 1973 to May 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 decision of the Manila, 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).

By way of history, the veteran died in July 1997 and the 
appellant spouse filed an original claim for death benefits 
later that same month.  In February 1999, the RO informed the 
appellant that her claim for VA pension had been granted.  In 
September 1999, the RO informed the appellant that the 
benefits she received from the veteran's NSLI policies are 
considered income for VA death pension purposes.  The RO 
based its decision upon documents in the claims file that 
show the appellant received $5,005 from the veteran's NSLI 
policy during the period from October 1997 to September 1998; 
her dependent children [redacted] and [redacted] each received 
$2,502 from the veteran's NSLI policy during the period from 
June 1998 to May 1999; and that [redacted], [redacted], and both of 
the appellant's other two dependent children, [redacted] and 
[redacted], each received $63.75 from SSA during the period 
from May 1998 to April 1999.    

In October 1999, the appellant filed a notice of disagreement 
as to the issue of whether the benefits from SSA and NSLI 
policies should be counted as income for VA death pension 
purposes.  The appellant perfected her appeal to the Board in 
May 2000.


FINDING OF FACT

The appellant and her four dependent children received 
benefits from the veteran's NSLI policies and SSA from 
October 1997 to May 1999.  
CONCLUSION OF LAW

The appellant's benefits from SSA and NSLI policies are 
considered income for VA purposes and her annual pension rate 
was computed properly based upon these factors.  38 U.S.C.A. 
§§  1541, 1503(a) (2000); 38 C.F.R. §§ 3.3, 3.23, 3.260, 
3.261, 3.262, 3.271(a), 3.272 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the appellant was provided with a statement of 
the case in February 2000, which informed her of the evidence 
necessary to substantiate her claim and provided her with an 
opportunity to submit additional evidence.  The appellant has 
not made VA aware of the existence of any additional 
documentation that would be helpful to her claim.  Thus, the 
Board finds that VA's duty to provide her with notice and 
assist her with the development of her claim has been 
satisfied, and that the instant claim is ready for appellate 
adjudication. 

Pertinent Law and Regulations

Death pension benefits are payable to the surviving spouse, 
who meets the eligibility requirements.  The maximum annual 
pension rate is reduced by the amount of the surviving 
spouse's countable income.  38 U.S.C.A. § 1541 (2000); 38 
C.F.R. §§ 3.3, 3.23 (2000).  In determining countable income, 
all payments of any kind and from any source shall be 
included during the 12-month annualization period in which 
received, unless specifically excluded by law. 38 U.S.C.A. 
§ 1503(a) (2000); 38 C.F.R. § 3.271 (2000).

In determining annual income under chapter 15 of title 38 of 
the United States Code, all payments of any kind or from any 
source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a) 
(West 1991); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a) (2000).  The following, as set forth in 38 C.F.R. § 
3.272 (2000), are excluded from countable income for the 
purpose of determining entitlement to improved pension:  
welfare, maintenance, VA pension benefits, reimbursement for 
casualty loss, profits realized from a property sale, joint 
accounts, unreimbursed medical expenses, expenses of last 
illnesses and burials and just debts, educational expenses, 
certain portion of a child's income, Domestic Volunteer 
Service Act program payments, distribution of funds under 38 
U.S.C.A. 
§ 1718 (West 1991), child's available income under hardship 
circumstances, survivor benefit annuity paid by the 
Department of Defense, Agent Orange settlement payments, 
restitution to individuals of Japanese ancestry, proceeds 
from the cash surrender of a life insurance policy which 
represent a return of insurance premiums, income received by 
American Indian beneficiaries from trust or restricted lands, 
Radiation Exposure Compensation Act payments, and Alaska 
Native Claims Settlement Act payments.  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid. 

Analysis

Because payments of any kind from any source shall be counted 
as income unless specifically excluded, the gross amount of 
payments to the appellant and her dependents from SSA and 
NSLI in this case are countable income.  38 U.S.C.A. § 1503 
(West 1991).  See also 38 C.F.R. §§ 3.271, 3.272.  The Court 
has noted "annual income," as defined by statute and 
applicable regulation, includes payments of any kind from any 
source, unless explicitly exempted by statute or regulation.  
Martin v. Brown, 7 Vet. App. 196, 199 (1994).  Benefits from 
SSA and NSLI policies are not explicitly exempted.  
Therefore, these benefits must be counted as part of the 
appellant's income for death pension purposes.

To the extent that the appellant may be claiming that there 
are no Social Security benefits, award letters from the 
Social Security Administration are more probative of whether 
there has been an award.


ORDER

The appellant's benefits from SSA and NSLI policies are 
properly countable as income for VA death pension purposes; 
therefore, the appeal is denied.



		
	H. N. Schwartz
	Member, Board of Veterans' Appeals



 


